Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 08/22/2019.
Claims 1-20 are pending.

Priority
2.	This application is a continuation of 15/592,050 (Patent US 10445319), which was filed on 05/10/2017, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/16/2019 and 09/16/2019 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
6.	Regarding independent claims 1 and 11, the claimed languages indicate that there exists a second processing tier but seems to omit a first processing tier. The Examiner cannot ascertain whether the first processing tier does exist or this first processing tier is the database management system tier. Further clarification is recommended.
7.	The dependent claims 2-10 and 12-20 of the instant application is rejected for fully incorporation the errors of their respective base claims by dependency.

Pertinent Art
8.	Schrock et al, US 20140067850, discloses graph query logic, wherein the process comprises each graph comprising one or more nodes arranged in a hierarchical format, each node representing data items. The process also comprises a query requesting items in the graphs, the query being expressed in a language having a hierarchical format. Upon receiving the query, the process comprises retrieving specific items from the graphs, arranging the specific data items in a hierarchical format and outputting the specific data items in response to the query.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/04/2021

/HUNG D LE/Primary Examiner, Art Unit 2161